Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-26 and 46-56 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 27-45 are allowed. 
Applicant’s arguments regarding the 112(b) rejection set forth in the Office Action mailed 11/10/2020 have been considered and have been found persuasive. The prior art of record does not disclose or teach the combination of limitations recited in independent claims 27, 35 and 43. The claims require an oxygen-depleted breathable gas source; a switching valve in fluid communication with the oxygen-depleted breathable gas source; an oxygen pump for delivering oxygenated breathable gas or normal-oxygen-content breathable gas, the oxygen pump in fluid communication with the switching valve; a low-pressure accumulated volume in 
Kotliar (WO 98/34683) discloses a device for hypoxia training including an oxygen-depleted breathable gas source (20, 21); a switching valve (37) in fluid communication with the oxygen-depleted breathable gas source (20, 21); an oxygen pump (13) for delivering oxygenated breathable gas or normal-oxygen-content breathable gas (ambient air page 4, lines 15-16), the oxygen pump in fluid communication with the switching valve (see figure 1); a low-pressure accumulated volume (27) in fluid communication with the oxygen pump; a normal-oxygen-content breathable gas source (ambient air) in fluid communication with the low- pressure accumulated volume (via 11 and 37) and a mask (35). Kotliar fails to teach or disclose an oxygen source in fluid communication with the low-pressure accumulated volume; a high-pressure accumulated volume in fluid communication with the switching valve;Page 6 of 17Appl. No. 15/975,301Amdt. dated Feb. 9, 2021 Reply to Office Action of Nov. 10, 2020a forward pressure regulator in fluid communication with the high-pressure accumulated volume; and the mask in fluid communication with the forward pressure regulator. While the prior art of Pavlov et al. (US 6536429 B1) discloses using an oxygen source in a hypoxia training device (col. 2, lines 11-12), there is no suggestion or reason to place that in fluid communication with the low-pressure accumulated volume, nor is there a suggestion or teaching to include a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785